In re Weldon Hill, applying for writs of certiorari, prohibition, and mandamus. Orleans Parish. No. M-109-387.
*903Writ granted. We have been informed that a preliminary examination on one of the alleged offenses will be held at 9:30 a.m. Wednesday, May 20, 1981. It is ordered that the preliminary examination shall be held at that time on all offenses which relator has allegedly committed or relator shall be released without bail, on charges as to which there has been no probable cause determination.